White, J.
The appeal in this case is from a judgment of the county court, overruling a motion to set aside a judgment nisi, and rendering a judgment final upon a forfeited bail bond. The bond was intended to secure the attend*724anee of the principal therein before a justice’s court, to answer a violation of the law relative to skinning dead animals. 2 Pasc. Dig., Art. 6568.
The requisites of such a bail bond are expressly prescribed by statute. “ A bail bond shall be sufficient if it contains the following requisites: 1st. That it is made payable to' the state of Texas. 2d. That the obligors thereto bind themselves that the defendant will appear before the proper court, to answer the accusation against him. 3d. That the offense of which the defendant is accused be distinctly named in the bond, and that it appears therefrom that he is accused of some offense against the laws of the state. 4th. That the bond be signed by the principal and sureties, or, in case either of them cannot write, then that they affix thereto their marks. 5th. That the bond state the time and place when and where the accused binds himself to appear, and the court before which he is to appear.” 2 Pasc. Dig., Art. 6391.
The next succeeding Article reads as follows : “In stating the time it is sufficient to specify the term of the court, and in stating the place it is sufficient to specify the name of the court and of the county.” Art. 6392.
The two objections urged to the bond in this case are, 1st, that it does not appear therefrom that defendant is accused of any offense against the laws of the state ; and, 2d, it does not bind the principal to appear at any particular place, or before any court.
Both these objections are well taken, and the court should have set aside the judgment nisi, and quashed the bond. The judgment is reversed and the case dismissed.

Reversed and dismissed.